Exhibit 10.9

BROKERAGE BUSINESS POOLING AGREEMENT

This Brokerage Business Pooling Agreement (“Pooling Agreement”) by and between
Tower Insurance Company of New York (“TICNY”), an insurance company domiciled in
New York and CastlePoint Insurance Company (“CPIC”), an insurance company
domiciled in New York, is made effective as of 12:01 a.m., January 1, 2007, 
(the “Effective Date”).

WHEREAS, TICNY and CPIC are each authorized to transact, and do transact, a
multiple line property and casualty insurance business; and

WHEREAS, TICNY, and CPIC desire to pool their respective Brokerage Business
(defined below) in order to make more efficient use of available surplus and
achieve other operating efficiencies; and

WHEREAS, TICNY will act as the manager of such pool pursuant to a separate Pool
Management Agreement, attached hereto as Exhibit A;

NOW, THEREFORE, for mutual considerations, the sufficiency and receipt of which
is hereby acknowledged, TICNY and CPIC agree as follows:


ARTICLE I                    DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, the following
terms, whenever used herein, shall have the following meanings:

“Brokerage Business” shall mean broad classes of business that are underwritten
on an individual policy basis by an insurance company’s underwriting staff
through wholesale and retail agents, and for which most or all of the services
are provided by the insurance company as part of the overall product offering.


“BROKERAGE BUSINESS POOL” SHALL MEAN BROKERAGE BUSINESS WRITTEN BY OR ON BEHALF
OF THE PARTICIPATING COMPANIES OR ASSUMED BY A PARTICIPATING COMPANY (INCLUDING
SUCH BUSINESS ASSUMED BY TICNY FROM ITS AFFILIATES), THAT IS POOLED AND
ALLOCATED TO EACH OF THE PARTICIPATING COMPANIES BASED UPON THEIR POOLING
PERCENTAGE AS SET FORTH IN THIS POOLING AGREEMENT.

1


--------------------------------------------------------------------------------


“Existing Reinsurance” shall mean reinsurance ceded by a Participating Company
that is in effect on the Effective Date, to the extent that such reinsurance
relates to the Brokerage Business of such Participating Company.


“MANAGEMENT FEES” SHALL MEAN THE MANAGEMENT FEES PAYABLE BY CPIC TO TICNY
PURSUANT TO THE POOL MANAGEMENT AGREEMENT.


“NET LIABILITY” SHALL MEAN THE LOSS AND LOSS ADJUSTMENT EXPENSE LIABILITY
REMAINING AFTER THE APPLICATION OF EXISTING REINSURANCE AND, WITH RESPECT TO
TICNY, POOL REINSURANCE, IN EACH CASE TO THE EXTENT COLLECTIBLE; PROVIDED,
HOWEVER, THAT “NET LIABILITY” SHALL NOT INCLUDE LIABILITY WITH RESPECT TO LOSSES
AND LOSS ADJUSTMENT EXPENSES INCURRED PRIOR TO THE EFFECTIVE DATE.

“Net Loss Ratio” shall mean, for any period of time, the ratio of Net Losses and
loss adjustment expenses incurred during such period to Net Premium Earned for
such period.


“NET LOSSES” SHALL MEAN, FOR ANY PERIOD OF TIME, ANY AND ALL AMOUNTS THAT A
PARTICIPATING COMPANY IS REQUIRED TO PAY TO OR ON BEHALF OF INSUREDS FOR
INSURANCE CLAIMS MADE UNDER ITS POLICIES, AFTER THE APPLICATION OF ANY
APPLICABLE REINSURANCE BUT NOT INCLUDING LOSS ADJUSTMENT EXPENSES.

“Net Premium Earned” shall mean, for any period of time, the earned portion of
premiums written by a Participating Company after payment for reinsurance, if
any.


“NET WRITTEN PREMIUM” SHALL MEAN DIRECT PREMIUM WRITTEN ON THE POLICIES COVERED
BY THIS AGREEMENT PLUS ADDITIONS, LESS REFUNDS AND RETURN PREMIUM FOR
CANCELLATIONS AND REDUCTIONS (BUT NOT DIVIDENDS) AND LESS PREMIUM PAID OR
PAYABLE FOR REINSURANCE THAT INURES TO THE BENEFIT OF THE PARTICIPATING
COMPANIES.


“PARTICIPATING COMPANIES” SHALL MEAN TICNY AND CPIC.


“POLICIES” SHALL MEAN ALL POLICIES, CERTIFICATES, BINDERS, CONTRACTS AND
AGREEMENTS OF INSURANCE COVERING BROKERAGE BUSINESS ISSUED OR RENEWED ON OR
AFTER THE EFFECTIVE DATE BY OR ON BEHALF OF TICNY OR CPIC, AS THE CASE MAY BE,
ALL OF WHICH SHALL BE SUBJECT TO THIS POOLING AGREEMENT. “POLICIES” SHALL BE
COMPRISED OF ALL LINES OF BUSINESS THAT ARE WRITTEN AS BROKERAGE BUSINESS.

2


--------------------------------------------------------------------------------



“POOL REINSURANCE” SHALL MEAN PROPERTY CATASTROPHE AND EXCESS OF LOSS
REINSURANCE CEDED BY TICNY TO AN INSURER THAT IS NOT A PARTICIPATING COMPANY AND
THAT INURES TO THE BENEFIT OF THE BROKERAGE BUSINESS POOL.


“POOLING PERCENTAGES” SHALL BE THOSE PERCENTAGES SET FORTH ON SCHEDULE 1
ATTACHED, AS AMENDED FROM TIME TO TIME.

ARTICLE II                  Cessions to Brokerage Business Pool

CPIC shall automatically and obligatorily cede to TICNY as reinsurance, and
TICNY shall be obligated to accept as assumed reinsurance, one hundred percent
(100%) of the premiums and Net Liabilities with respect to Policies issued or
assumed by CPIC, to be combined with the premiums and Net Liabilities of TICNY
under Policies issued or assumed by TICNY, provided, however, that the total
gross written premium of CPIC after pooling shall not exceed $150 million for
the first twelve (12) month period ending March 31, 2007,  subject to a growth
factor of 25% per each twelve (12) month period thereafter, unless agreed
otherwise by the parties.


ARTICLE III                 PARTICIPATION IN BROKERAGE BUSINESS POOL


TICNY SHALL ESTABLISH THE BROKERAGE BUSINESS POOL, WHICH SHALL CONSIST OF THE
PREMIUMS AND NET LIABILITY UNDER ALL BROKERAGE BUSINESS WRITTEN OR ASSUMED BY
TICNY AND CPIC (INCLUDING BUSINESS ASSUMED BY TICNY PURSUANT TO THIS POOLING
AGREEMENT).  TICNY SHALL AUTOMATICALLY AND OBLIGATORILY CEDE TO CPIC, AND RETAIN
FOR TICNY’S OWN ACCOUNT, THE APPLICABLE POOLING PERCENTAGES, AS SET FORTH IN
SCHEDULE 1 HERETO, AS AMENDED FROM TIME TO TIME, OF SUCH NET LIABILITY AND CPIC
SHALL AUTOMATICALLY AND OBLIGATORILY ACCEPT SUCH CESSIONS.  NOTWITHSTANDING THE
FOREGOING, IF TICNY (I) WRITES BUSINESS OF THE TYPE THAT IT HAS HISTORICALLY NOT
WRITTEN OR (II) WRITES MORE THAN 25% OF ITS GROSS WRITTEN PREMIUMS OUTSIDE THE
STATE OF NEW YORK IN ANY 12 MONTH PERIOD ENDING ON THE ANNIVERSARY DATE OF THIS
POOLING AGREEMENT, THEN SUCH NON-HISTORICAL BUSINESS AND THE EXCESS OF BUSINESS
NOT IN NEW YORK OVER 25% MAY, AT CPIC’S DISCRETION, BE EXCLUDED FROM THE POOL.
IN ADDITION, THE POOL SHALL EXCLUDE ANY PROPERTY EXCESS OF LOSS LIABILITIES OVER
$10 MILLION RESULTING FROM ANY ONE OCCURRENCE.  TICNY’S AND CPIC’S SHARE SHALL
BE AS SET

3


--------------------------------------------------------------------------------



FORTH ON SCHEDULE 1 HERETO, AS AMENDED FROM TIME TO TIME. SUCH POOLING
PERCENTAGES SHALL BE APPLIED TO ALL BROKERAGE BUSINESS WRITTEN BY THE
PARTICIPATING COMPANIES.  ANY CHANGE IN THE POOLING PERCENTAGES SHALL BE MADE
ONLY BY A WRITTEN AMENDMENT TO SCHEDULE 1 OF THIS POOLING AGREEMENT SIGNED BY
THE PARTIES HERETO OR AS OTHERWISE SET FORTH IN ARTICLE XVI OF THIS POOLING
AGREEMENT.  THE PARTICIPATING COMPANIES ACKNOWLEDGE THAT, FOLLOWING THE
ACCEPTANCE OR RETENTION OF A PERCENTAGE OF THE BROKERAGE BUSINESS POOL BY A
PARTICIPATING COMPANY, SUCH POOLED BUSINESS SHALL BE SUBJECT TO SUCH REINSURANCE
AS MAY BE ENTERED INTO BY SUCH PARTICIPATING COMPANY ON OR AFTER THE EFFECTIVE
DATE THAT IS FOR THE BENEFIT OF SUCH PARTICIPATING COMPANY AS TO ITS
PARTICIPATION IN THE BROKERAGE BUSINESS POOL AND DOES NOT INURE TO THE BENEFIT
OF THE BROKERAGE BUSINESS POOL.

ARTICLE IV                 Reinsurance


TICNY, AS POOL MANAGER, SHALL NEGOTIATE, OBTAIN AND MAINTAIN SUCH POOL
REINSURANCE AS IT DEEMS APPROPRIATE WITH RESPECT TO THE LIABILITIES OF THE
BROKERAGE BUSINESS POOL, WHICH REINSURANCE SHALL INURE TO THE BENEFIT OF THE
PARTICIPATING COMPANIES ACCORDING TO THEIR RESPECTIVE POOLING PERCENTAGES. TICNY
SHALL PURCHASE PROPERTY AND CASUALTY EXCESS OF LOSS REINSURANCE AND PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE FROM THIRD PARTY REINSURERS TO PROTECT
THE NET EXPOSURE OF THE PARTICIPATING COMPANIES. THE PROPERTY CATASTROPHE EXCESS
OF LOSS REINSURANCE PURCHASED BY TICNY MAY PROVIDE FOR UP TO APPROXIMATELY 10%
OF THE COMBINED SURPLUS OF TICNY AND CPIC TO BE RETAINED BY THE POOL PRIOR TO
REINSURANCE BY THIRD PARTY REINSURANCE COMPANIES (“POOLED RETENTION”). CPIC ALSO
SHALL HAVE THE RIGHT, IN ITS DISCRETION, TO REQUIRE TICNY TO INCREASE THE POOLED
RETENTION BY AN ADDITIONAL AMOUNT OF UP TO 10% OF THE SURPLUS OF CASTLEPOINT
REINSURANCE COMPANY, LTD. (“CPRE”) WITH SUCH ADDITIONAL REINSURANCE TO BE
PURCHASED FROM CPRE.


FOR THE PERIOD BEGINNING APRIL 1, 2006 AND ENDING MARCH 31, 2007, THE PREMIUMS
POOLED SHALL NOT BE REDUCED BY TICNY’S PROPERTY CATASTROPHE PREMIUMS CEDED AND
THE LOSSES POOLED SHALL INCLUDE TICNY’S PROPERTY CATASTROPHE ACTUAL INCURRED
LOSSES UP TO A MAXIMUM OF $15,000,000 TIMES CPIC’S POOLING PERCENTAGE.  FOR THE
PERIOD BEGINNING APRIL 1, 2007 THE AMOUNT OF PROPERTY CATASTROPHE PREMIUMS

4


--------------------------------------------------------------------------------



CEDED THAT WILL BE PAID BY CPIC SHALL BE THE TOTAL AMOUNT OF PROPERTY
CATASTROPHE PREMIUMS CEDED BY THE BROKERAGE POOL TIMES CPIC’S POOLING
PERCENTAGE. .  FOR THE PERIOD BEGINNING APRIL 1, 2007 THE AMOUNT OF PROPERTY
CATASTROPHE LOSSES INCURRED THAT WILL BE PAID BY CPIC SHALL BE THE TOTAL AMOUNT
OF PROPERTY CATASTROPHE LOSSES ACTUALLY INCURRED WITHIN THE PROPERTY CATASTROPHE
DEDUCTIBLE FOR THE BROKERAGE POOL TIMES CPIC’S POOLING PERCENTAGE..  THE TOTAL
AMOUNT OF PROPERTY CATASTROPHE PREMIUMS CEDED AND THE TOTAL AMOUNT OF PROPERTY
CATASTROPHE INCURRED LOSSES PAID BY TICNY SHALL BE THE TOTAL AMOUNT OF PROPERTY
CATASTROPHE PREMIUMS CEDED AND INCURRED LOSSES FOR THE TOTAL BROKERAGE POOL LESS
THE AMOUNTS PAID BY CPIC AS DEFINED ABOVE.

ARTICLE V          Losses and Loss Adjustment Expenses


A.        ALL LOSS SETTLEMENTS MADE BY TICNY WITH REGARDS TO THE BROKERAGE
BUSINESS, WHETHER UNDER STRICT POLICY CONDITIONS OR BY WAY OF COMPROMISE, SHALL
BE UNCONDITIONALLY BINDING UPON CPIC.


B.        EACH PARTICIPATING COMPANY SHALL BE LIABLE FOR ITS PERCENTAGE SHARE
PER SCHEDULE 1 OF LOSS ADJUSTMENT EXPENSES INCURRED UNDER OR IN CONNECTION WITH
THE POLICIES AND SHALL BE CREDITED WITH ITS PERCENTAGE SHARE PER SCHEDULE 1 OF
ANY RECOVERIES OF SUCH EXPENSE.


C.        IF A PARTICIPATING COMPANY PAYS OR IS HELD LIABLE TO PAY ANY PUNITIVE,
EXEMPLARY, COMPENSATORY, OR CONSEQUENTIAL DAMAGES (HEREINAFTER CALLED “EXTRA
CONTRACTUAL OBLIGATIONS”) BECAUSE OF ALLEGED OR ACTUAL NEGLIGENCE ON ITS PART IN
HANDLING A CLAIM UNDER A POLICY, ONE HUNDRED PERCENT (100%) OF SUCH EXTRA
CONTRACTUAL OBLIGATIONS (TO THE EXTENT PERMITTED BY LAW) SHALL BE ADDED TO THE
NET LIABILITY, IF ANY, OF SUCH PARTICIPATING COMPANY UNDER THE POLICY INVOLVED,
AND THE SUM THEREOF SHALL BE SUBJECT TO THIS POOLING AGREEMENT; PROVIDED,
HOWEVER, THAT NO SUCH PAYMENT OF EXTRA CONTRACTUAL OBLIGATIONS SHALL BE
PERMITTED IF SUCH PAYMENT IS CONTRARY TO NEW YORK LAW.


D.        IF A PARTICIPATING COMPANY PAYS OR IS HELD LIABLE TO PAY IN CONNECTION
WITH ANY LOSS AMOUNTS IN EXCESS OF THE LIMIT OF ITS ORIGINAL POLICY, SUCH LOSS
IN EXCESS OF THAT LIMIT HAVING BEEN INCURRED BECAUSE OF ITS FAILURE TO SETTLE
WITHIN THE POLICY LIMIT OR BY REASON OF ALLEGED OR ACTUAL NEGLIGENCE IN
REJECTING AN OFFER OF SETTLEMENT OR IN THE PREPARATION OF THE DEFENSE OR IN THE
TRIAL OF ANY ACTION AGAINST THE

5


--------------------------------------------------------------------------------



ORIGINAL INSURED OR REINSURED OR IN THE PREPARATION OR PROSECUTION OF AN APPEAL
CONSEQUENT UPON SUCH ACTION (HEREINAFTER CALLED AN “EXCESS OF POLICY LIMITS
LOSS”), ONE HUNDRED PERCENT (100%) OF SUCH EXCESS OF POLICY LIMITS LOSS (TO THE
EXTENT PERMITTED BY LAW) SHALL BE ADDED TO THE NET LIABILITY, IF ANY, OF SUCH
PARTICIPATING COMPANY UNDER THE POLICY INVOLVED, AND THE SUM THEREOF SHALL BE
SUBJECT TO THIS POOLING AGREEMENT.


ARTICLE VI                 SALVAGE AND SUBROGATION

Each of the Participating Companies shall be credited with its proportionate
share of salvage and subrogation on account of losses under the Policies.


ARTICLE VII               ORIGINAL CONDITIONS APPLY


ALL REINSURANCE UNDER THIS POOLING AGREEMENT SHALL BE SUBJECT TO THE SAME RATES,
TERMS, CONDITIONS AND WAIVERS, AND TO THE SAME MODIFICATIONS AND ALTERATIONS AS
THE RESPECTIVE POLICIES.  EACH OF THE PARTICIPATING COMPANIES SHALL BE CREDITED
WITH THE PROPORTION EQUAL TO ITS POOLING PERCENTAGE OF THE ORIGINAL PREMIUMS
RECEIVED UNDER THE POLICIES ISSUED ON OR AFTER THE EFFECTIVE DATE, BUT AFTER
DEDUCTION OF PREMIUMS, IF ANY, CEDED UNDER EXISTING REINSURANCE AND POOL
REINSURANCE.


ARTICLE VIII              CEDING COMMISSION

Each of the Participating Companies shall be charged with a ceding commission in
an amount equal to such Participating Company’s Pooling Percentage of actual
commissions paid to agents or brokers, premium taxes, guarantee fund
assessments, fees and assessments for boards, bureaus and associations, fees and
assessments for industry and residual markets, and other similar expenses
incurred by the Participating Companies on all premiums ceded hereunder, but
after deduction of ceding commissions or expense reimbursement amounts recovered
under Existing Reinsurance and Pool Reinsurance.

6


--------------------------------------------------------------------------------



ARTICLE IX                 REMITTANCES AND REPORTS


A.        AS SOON AS PRACTICABLE CONSISTENT WITH ITS STANDARD FINANCIAL
REPORTING PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR MONTH, TICNY SHALL SUBMIT A POOLING REPORT TO CPIC SETTING FORTH THE
FOLLOWING INFORMATION AS REGARDS THE BROKERAGE BUSINESS POOL:


1.     NET WRITTEN PREMIUM RECEIVED DURING THE MONTH;

2.     Net Premium Earned received during the month

3.     CEDING COMMISSION THEREON;

4.     Losses and loss adjustment expenses paid during the month;

5.     Salvage and subrogation recoveries received;

6.     Recoverables under inuring reinsurance; and

7.     Management Fees due under the Pool Management Agreement.


B.        THE BALANCE SHOWN TO BE DUE A PARTICIPATING COMPANY SHALL BE REMITTED
WITHIN FIFTEEN (15) DAYS AFTER THE ISSUANCE OF THE REPORTS BY TICNY ON A
COLLECTED BASIS; PROVIDED THAT TICNY MAY RETAIN, AS MANAGER, A RESERVE OUT OF
AMOUNTS OTHERWISE DUE CPIC FOR THE PAYMENT OF AMOUNTS REASONABLY ESTIMATED BY
TICNY TO BE PAYABLE DURING THE NEXT SIXTY (60) DAYS BY THE BROKERAGE BUSINESS
POOL AND ALLOCABLE TO CPIC HEREUNDER.  SUCH BALANCE SHALL BE REMITTED IN CASH OR
IN READILY MARKETABLE SECURITIES (VALUED AT FAIR MARKET VALUE) IN AN AMOUNT
EQUAL TO SUCH BALANCE.  SHOULD DISCREPANCIES ARISE IN THE PROCESS OF THE
VERIFICATION OF ANY REPORT, SUCH DIFFERENCES, ONCE RESOLVED, SHOULD BE REMITTED
PROMPTLY.


C.        AS SOON AS PRACTICABLE CONSISTENT WITH ITS FINANCIAL REPORTING
PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR
QUARTER, TICNY SHALL REPORT TO CPIC CEDED UNEARNED PREMIUM RESERVES AND CEDED
OUTSTANDING LOSS AND LOSS ADJUSTMENT EXPENSE RESERVES AS REGARDS THE BROKERAGE
BUSINESS AS OF THE END OF SUCH QUARTER.


ARTICLE X                  OFFSET

Each of the Participating Companies shall have and may exercise at any time, and
from time to time, the right to offset any balance or balances whether on
account of premiums, losses or amounts otherwise due from one Participating
Company to the other under the terms of this Pooling Agreement, subject to the
provision of applicable law, and as specifically permitted by Sections 1308 and
7427 of the New York Insurance Law.

7


--------------------------------------------------------------------------------



ARTICLE XI                 ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Pooling
Agreement or any transaction hereunder shall not relieve any Participating
Company from any liability that would have attached had such delay, error or
omission not occurred, provided always that such error or omission will be
rectified as soon as possible after discovery.


ARTICLE XII               ACCESS TO RECORDS

The files and records of each Participating Company with respect to this Pooling
Agreement and the Brokerage Business subject hereto shall be open to examination
by any officer or director of each of the other Participating Companies or their
duly authorized representatives during normal business hours.


ARTICLE XIII              TERM


A.        THIS POOLING AGREEMENT WILL BECOME EFFECTIVE ON THE EFFECTIVE DATE.  A
PARTICIPATING COMPANY MAY TERMINATE ITS RESPECTIVE PARTICIPATION IN THE
BROKERAGE BUSINESS POOL AS OF THE DATE THAT IS FORTY-EIGHT (48) MONTHS AFTER THE
EFFECTIVE DATE. AND THEREAFTER AS OF THE CLOSE OF A CALENDAR QUARTER BY GIVING
AT LEAST SIX (6) MONTHS PRIOR WRITTEN NOTICE TO THE OTHER PARTY BY CERTIFIED OR
REGISTERED MAIL.


B.        CPIC SHALL HAVE THE RIGHT TO TERMINATE ITS PARTICIPATION IN THE
BROKERAGE BUSINESS POOL AT ANY TIME ON OR AFTER TWENTY FOUR (24) MONTHS AFTER
THE EFFECTIVE DATE AND THEREAFTER BY GIVING SIXTY (60) DAYS PRIOR WRITTEN NOTICE
BY CERTIFIED OR REGISTERED MAIL TO TICNY IF THE SUM OF THE CUMULATIVE NET LOSS
RATIO FOR THE BROKERAGE BUSINESS POOL PLUS THE MANAGEMENT FEE PERCENTAGE (AS
DEFINED IN ARTICLE XIV) EQUALS OR EXCEEDS 99 % FOR THE PERIOD FROM THE EFFECTIVE
DATE TO THE END OF THE CALENDAR QUARTER IMMEDIATELY PRECEDING THE DATE OF SUCH
NOTICE. IF THE PARTICIPATING COMPANIES CANNOT AGREE AS TO THE CALCULATION OF THE
NET LOSS RATIO OR MANAGEMENT FEE PERCENTAGE, WITHIN 30 DAYS OF RECEIVING THE
APPROPRIATE REPORT, THE CALCULATION SHALL BE ARBITRATED. THE ACTUARIAL FIRM OF
TOWERS PERRIN SHALL FURNISH AN ARBITER FOR TICNY, AND CPIC WILL CHOOSE ANOTHER
ACTUARIAL FIRM TO FURNISH ITS ARBITER. THOSE TWO ARBITERS WILL SELECT A THIRD
INDEPENDENT ACTUARIAL FIRM TO FURNISH THE THIRD ARBITER.

8


--------------------------------------------------------------------------------



C.        NOTWITHSTANDING PARAGRAPHS A AND B ABOVE, THIS POOLING AGREEMENT MAY
BE TERMINATED IMMEDIATELY WITH RESPECT TO NEW OR RENEWAL BUSINESS (A) AT ANY
TIME BY MUTUAL CONSENT IN WRITING BY EACH OF THE PARTICIPATING COMPANIES OR
(B) AS OF THE CLOSE OF A CALENDAR QUARTER, UPON NOT LESS THAN SIXTY (60) DAYS
PRIOR WRITTEN NOTICE BY A PARTICIPATING COMPANY TO THE OTHER PARTICIPATING
COMPANIES OF SUCH PARTICIPATING COMPANY’S EXERCISE OF ITS RIGHT TO TERMINATE ITS
PARTICIPATION IN THE BROKERAGE BUSINESS POOL.


D.        IF THIS POOLING AGREEMENT IS TERMINATED PURSUANT TO THIS ARTICLE XIII,
ALL RIGHTS AND OBLIGATIONS OF THE PARTICIPATING COMPANIES WITH RESPECT TO
BROKERAGE BUSINESS CEDED PURSUANT TO THIS POOLING AGREEMENT PRIOR TO SUCH
TERMINATION SHALL CONTINUE TO BE GOVERNED BY THE TERMS OF THIS POOLING
AGREEMENT.


ARTICLE XIV              REINSURANCE CREDIT


A.        IF ANY PARTICIPATING COMPANY IS UNAUTHORIZED OR OTHERWISE UNQUALIFIED
IN ANY STATE OR OTHER UNITED STATES JURISDICTION, AND IF, WITHOUT SUCH SECURITY,
A FINANCIAL PENALTY TO AN OTHER PARTICIPATING COMPANY, HEREINAFTER IN THIS
ARTICLE XIV CALLED THE “REINSURED PARTICIPATING COMPANY”, WOULD RESULT ON ANY
STATUTORY STATEMENT OR REPORT IT IS REQUIRED TO MAKE OR FILE WITH INSURANCE
REGULATORY AUTHORITIES OR A COURT OF LAW IN THE EVENT OF INSOLVENCY, THE
PARTICIPATING COMPANY WILL TIMELY SECURE ITS SHARE OF OBLIGATIONS UNDER THIS
AGREEMENT IN A MANNER, FORM, AND AMOUNT ACCEPTABLE TO THE REINSURED
PARTICIPATING COMPANY AND TO ALL APPLICABLE INSURANCE REGULATORY AUTHORITIES IN
ACCORDANCE WITH THIS ARTICLE.


B.        THE PARTICIPATING COMPANY SHALL SECURE SUCH OBLIGATIONS BY EITHER:

1.        CLEAN, IRREVOCABLE, AND UNCONDITIONAL EVERGREEN LETTER(S) OF CREDIT
(“LETTER(S) OF CREDIT”) MEETING THE REQUIREMENTS OF NEW YORK INSURANCE
REGULATION 133; AND/OR

2.        A TRUST ACCOUNT MEETING THE REQUIREMENTS OF NEW YORK REGULATION 114.


C.        THE “OBLIGATIONS” REFERRED TO HEREIN MEANS THE THEN CURRENT (AS OF THE
END OF EACH CALENDAR QUARTER) SUM OF:

9


--------------------------------------------------------------------------------


1.        THE AMOUNT OF THE CEDED UNEARNED PREMIUM RESERVE FOR WHICH THE
PARTICIPATING COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY;

2.        THE AMOUNT OF LOSSES AND LOSS ADJUSTMENT EXPENSES AND OTHER AMOUNTS
PAID BY THE REINSURED PARTICIPATING COMPANY FOR WHICH THE PARTICIPATING COMPANY
IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY BUT HAS NOT YET PAID;

3.        THE AMOUNT OF CEDED RESERVES FOR LOSSES AND LOSS ADJUSTMENT EXPENSES
(INCLUDING, CEDED RESERVES FOR LOSSES INCURRED BUT NOT REPORTED) FOR WHICH THE
PARTICIPATING COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY; AND

4.        THE AMOUNT OF RETURN AND REFUND PREMIUMS PAID BY THE REINSURED
PARTICIPATING COMPANY FOR WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE
REINSURED PARTICIPATING COMPANY BUT HAS NOT YET PAID.


D.        TO THE EXTENT THAT THE PARTICIPATING COMPANY ELECTS TO PROVIDE
LETTER(S) OF CREDIT, THE FOLLOWING SHALL APPLY:

1.        EACH LETTER OF CREDIT WILL BE ISSUED FOR A TERM OF AT LEAST ONE YEAR
AND WILL INCLUDE AN “EVERGREEN CLAUSE”, WHICH AUTOMATICALLY EXTENDS THE TERM FOR
AT LEAST ONE ADDITIONAL YEAR AT EACH EXPIRATION DATE UNLESS WRITTEN NOTICE OF
NON-RENEWAL IS GIVEN TO THE REINSURED PARTICIPATING COMPANY NOT LESS THAN 30
DAYS PRIOR TO SAID EXPIRATION DATE.

2.        THE LETTER OF CREDIT MUST BE ISSUED OR CONFIRMED BY A BANK WHICH IS
AUTHORIZED TO ISSUE LETTERS OF CREDIT, WHICH IS EITHER A MEMBER OF THE FEDERAL
RESERVE SYSTEM OR IS A NEW YORK STATE CHARTERED BANK, AND WHICH IN ALL OTHER
RESPECTS SATISFIES THE DEFINITION OF A “QUALIFIED BANK” UNDER SECTION 79.1(E) OF
NEW YORK INSURANCE REGULATION 133.  IF THE LETTER OF CREDIT IS ISSUED BY A BANK
AUTHORIZED TO ISSUE LETTERS OF CREDIT BUT WHICH IS NOT SUCH A “QUALIFIED BANK”,
THEN THE LETTER OF CREDIT MUST BE CONFIRMED BY SUCH A BANK AND THE LETTER OF
CREDIT MUST MEET ALL OF THE CONDITIONS SET FORTH IN SECTION 79.4 OF NEW YORK
INSURANCE REGULATION 133.

10


--------------------------------------------------------------------------------


3.        THE PARTICIPATING COMPANY AND THE REINSURED PARTICIPATING COMPANY
AGREE THAT THE REINSURED PARTICIPATING COMPANY MAY DRAW UPON THE LETTER(S) OF
CREDIT AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS IN THE AGREEMENT,
PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY THE REINSURED PARTICIPATING
COMPANY OR ANY SUCCESSOR OF THE REINSURED PARTICIPATING COMPANY BY OPERATION OF
LAW, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR
CONSERVATOR OF THE REINSURED PARTICIPATING COMPANY, WITHOUT DIMINUTION BECAUSE
OF THE INSOLVENCY OF THE REINSURED PARTICIPATING COMPANY OR THE PARTICIPATING
COMPANY, ONLY FOR THE FOLLOWING PURPOSES:

(I)            TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF PREMIUMS RETURNED TO THE OWNERS OF POLICIES
REINSURED UNDER THIS AGREEMENT ON ACCOUNT OF CANCELLATIONS OF SUCH POLICIES;

(II)           TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF SURRENDERS AND BENEFITS OR LOSSES PAID BY THE
REINSURED PARTICIPATING COMPANY UNDER THE TERMS AND PROVISIONS OF THE POLICIES
REINSURED UNDER THIS AGREEMENT;

(III)          TO FUND AN ACCOUNT WITH THE REINSURED PARTICIPATING COMPANY IN AN
AMOUNT AT LEAST EQUAL TO THE DEDUCTION, FOR REINSURANCE CEDED, FROM THE
REINSURED PARTICIPATING COMPANY’S LIABILITIES FOR POLICIES CEDED UNDER THIS
AGREEMENT.  SUCH AMOUNT SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS FOR POLICY
RESERVES FOR CLAIMS AND LOSSES INCURRED (INCLUDING LOSSES INCURRED BUT NOT
REPORTED), LOSS ADJUSTMENT EXPENSES, AND UNEARNED PREMIUMS; AND

(IV)          TO PAY ANY OTHER AMOUNTS THE REINSURED PARTICIPATING COMPANY
CLAIMS ARE DUE UNDER THIS AGREEMENT.

4.           THE REINSURED PARTICIPATING COMPANY SHALL IMMEDIATELY RETURN TO THE
PARTICIPATING COMPANY ANY AMOUNTS DRAWN DOWN ON THE LETTER OF CREDIT THAT ARE
SUBSEQUENTLY DETERMINED NOT TO BE DUE.

5.        THE ISSUING BANK SHALL HAVE NO RESPONSIBILITY WHATSOEVER IN CONNECTION
WITH THE PROPRIETY OF WITHDRAWALS MADE BY THE REINSURED PARTICIPATING COMPANY OF
THE DISPOSITION OF FUNDS

11


--------------------------------------------------------------------------------


WITHDRAWN, EXCEPT TO ENSURE THAT WITHDRAWALS ARE MADE ONLY UPON THE ORDER OF
PROPERLY AUTHORIZED REPRESENTATIVES OF THE REINSURED PARTICIPATING COMPANY.


E.         TO THE EXTENT THAT THE PARTICIPATING COMPANY ELECTS TO ESTABLISH A
TRUST ACCOUNT, THE FOLLOWING SHALL APPLY.

1.        IT IS AGREED THAT THE PARTICIPATING COMPANY SHALL ENTER INTO A TRUST
AGREEMENT (THE “TRUST AGREEMENT”) IN A FORM ACCEPTABLE TO THE REINSURED
PARTICIPATING COMPANY AND ESTABLISH A TRUST ACCOUNT (THE “TRUST ACCOUNT”) FOR
THE SOLE BENEFIT OF THE REINSURED PARTICIPATING COMPANY WITH A TRUSTEE (THE
“TRUSTEE”), WHICH SHALL BE AT THE TIME THE TRUST IS ESTABLISHED, AND SHALL
CONTINUE TO BE, EITHER A MEMBER OF THE FEDERAL RESERVE SYSTEM OR A NEW YORK
STATE CHARTERED BANK AND WHICH SHALL NOT BE A PARENT, SUBSIDIARY OR AFFILIATE OF
THE PARTICIPATING COMPANY OR THE REINSURED PARTICIPATING COMPANY.

2.        THE PARTICIPATING COMPANY AGREES TO DEPOSIT AND MAINTAIN IN SAID TRUST
ACCOUNT ASSETS TO BE HELD IN TRUST BY THE TRUSTEE FOR THE BENEFIT OF THE
REINSURED PARTICIPATING COMPANY AS SECURITY FOR THE PAYMENT OF THE PARTICIPATING
COMPANY’S OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY UNDER THE
AGREEMENT.  SUCH ASSETS SHALL BE MAINTAINED IN THE TRUST ACCOUNT BY THE
PARTICIPATING COMPANY AS LONG AS THE PARTICIPATING COMPANY CONTINUES TO REMAIN
LIABLE FOR SUCH OBLIGATIONS.

3.        THE PARTICIPATING COMPANY AGREES THAT THE ASSETS DEPOSITED INTO THE
TRUST ACCOUNT SHALL BE VALUED ACCORDING TO THEIR CURRENT FAIR MARKET VALUE AND
SHALL CONSIST ONLY OF CURRENCY OF THE UNITED STATES OF AMERICA, CERTIFICATES OF
DEPOSIT ISSUED BY A UNITED STATES BANK AND PAYABLE IN UNITED STATES LEGAL
TENDER, AND INVESTMENTS OF THE TYPES SPECIFIED IN PARAGRAPHS (1), (2), (3), (8)
AND (10) OF SECTION 1404(A) OF THE NEW YORK INSURANCE LAW, PROVIDED SUCH
INVESTMENTS ARE ISSUED BY AN INSTITUTION THAT IS NOT THE PARENT, SUBSIDIARY OR
AFFILIATE OF EITHER THE GRANTOR OR THE BENEFICIARY (“AUTHORIZED INVESTMENTS”).

4.        THE PARTICIPATING COMPANY, PRIOR TO DEPOSITING ASSETS WITH THE
TRUSTEE, SHALL EXECUTE ALL ASSIGNMENTS AND ENDORSEMENTS IN BLANK, AND SHALL
TRANSFER LEGAL TITLE TO THE TRUSTEE OF ALL SHARES, OBLIGATIONS OR ANY OTHER
ASSETS REQUIRING ASSIGNMENTS, IN ORDER THAT THE REINSURED PARTICIPATING COMPANY,

12


--------------------------------------------------------------------------------


OR THE TRUSTEE UPON DIRECTION OF THE REINSURED PARTICIPATING COMPANY, MAY
WHENEVER NECESSARY NEGOTIATE ANY SUCH ASSETS WITHOUT CONSENT OR SIGNATURE FROM
THE PARTICIPATING COMPANY OR ANY OTHER ENTITY.

5.        ALL SETTLEMENTS OF ACCOUNT UNDER THE TRUST AGREEMENT BETWEEN THE
REINSURED PARTICIPATING COMPANY AND PARTICIPATING COMPANY SHALL BE MADE IN CASH
OR ITS EQUIVALENT.

6.        THE PARTICIPATING COMPANY AND THE REINSURED PARTICIPATING COMPANY
AGREE THAT THE ASSETS IN THE TRUST ACCOUNT MAY BE WITHDRAWN BY THE REINSURED
PARTICIPATING COMPANY AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS IN THE
AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY THE REINSURED
PARTICIPATING COMPANY OR ANY SUCCESSOR OF THE REINSURED PARTICIPATING COMPANY BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR OF THE REINSURED PARTICIPATING COMPANY, WITHOUT
DIMINUTION BECAUSE OF THE INSOLVENCY OF THE REINSURED PARTICIPATING COMPANY OR
THE PARTICIPATING COMPANY, ONLY FOR THE FOLLOWING PURPOSES:

(I)            TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF ANY LOSSES AND LOSS ADJUSTMENT EXPENSES PAID BY
THE REINSURED PARTICIPATING COMPANY BUT NOT RECEIVED FROM THE PARTICIPATING
COMPANY OR FOR UNEARNED PREMIUMS DUE TO THE REINSURED PARTICIPATING COMPANY BUT
NOT OTHERWISE PAID BY THE PARTICIPATING COMPANY UNDER THE AGREEMENT; OR

(II)           TO MAKE PAYMENT TO THE PARTICIPATING COMPANY OF ANY AMOUNTS HELD
IN THE TRUST ACCOUNT THAT EXCEED 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS
(LESS THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT) HEREUNDER;
OR

(III)          WHERE THE REINSURED PARTICIPATING COMPANY HAS RECEIVED
NOTIFICATION OF TERMINATION OF THE TRUST ACCOUNT, AND WHERE THE PARTICIPATING
COMPANY’S ENTIRE OBLIGATIONS UNDER THE AGREEMENT REMAIN UNLIQUIDATED AND
UNDISCHARGED TEN (10) DAYS PRIOR TO SUCH TERMINATION, TO WITHDRAW AMOUNTS EQUAL
TO SUCH OBLIGATIONS (LESS THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF
CREDIT) AND DEPOSIT SUCH AMOUNTS IN A SEPARATE ACCOUNT, IN THE NAME OF THE
REINSURED PARTICIPATING COMPANY, IN ANY UNITED STATES BANK OR TRUST COMPANY,
APART FROM ITS GENERAL ASSETS, IN TRUST FOR SUCH USES AND PURPOSES

13


--------------------------------------------------------------------------------


SPECIFIED IN SUB-PARAGRAPHS (I) AND (II) ABOVE AS MAY REMAIN EXECUTORY AFTER
SUCH WITHDRAWAL AND FOR ANY PERIOD AFTER SUCH TERMINATION.

7.        THE PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO SEEK THE REINSURED
PARTICIPATING COMPANY’S APPROVAL TO WITHDRAW ALL OR ANY PART OF THE ASSETS FROM
THE TRUST ACCOUNT AND TRANSFER SUCH ASSETS TO THE PARTICIPATING COMPANY,
PROVIDED THAT THE WITHDRAWAL CONFORMS TO THE FOLLOWING REQUIREMENTS:

(I)            THE PARTICIPATING COMPANY SHALL, AT THE TIME OF WITHDRAWAL,
REPLACE THE WITHDRAWN ASSETS WITH OTHER AUTHORIZED INVESTMENTS HAVING A MARKET
VALUE EQUAL TO THE MARKET VALUE OF THE ASSETS WITHDRAWN,

(II)           AFTER SUCH WITHDRAWAL AND TRANSFER, THE MARKET VALUE OF THE TRUST
ACCOUNT IS NO LESS THAN 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS (LESS
THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT).

In the event that the Participating Company seeks the Reinsured Participating
Company’s approval hereunder, the Reinsured Participating Company shall not
unreasonably or arbitrarily withhold its approval.

8.        IN THE EVENT THAT THE REINSURED PARTICIPATING COMPANY WITHDRAWS ASSETS
FROM THE TRUST ACCOUNT FOR THE PURPOSES SET FORTH IN PARAGRAPH (6)(I) ABOVE IN
EXCESS OF ACTUAL AMOUNTS REQUIRED TO MEET THE PARTICIPATING COMPANY’S
OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY (LESS THE BALANCE OF CREDIT
AVAILABLE UNDER ANY LETTER(S) OF CREDIT), OR IN EXCESS OF AMOUNTS DETERMINED TO
BE DUE AND UNDER PARAGRAPH (6)(III) ABOVE, THE REINSURED PARTICIPATING COMPANY
WILL RETURN SUCH EXCESS TO THE PARTICIPATING COMPANY.

9.           THE REINSURED PARTICIPATING COMPANY WILL PREPARE AND FORWARD AT
ANNUAL INTERVALS OR MORE FREQUENTLY AS DETERMINED BY THE REINSURED PARTICIPATING
COMPANY, BUT NOT MORE FREQUENTLY THAN QUARTERLY TO THE PARTICIPATING COMPANY A
STATEMENT FOR THE PURPOSES OF THIS ARTICLE, SHOWING THE PARTICIPATING COMPANY’S
SHARE OF OBLIGATIONS AS SET FORTH ABOVE.  IF THE PARTICIPATING COMPANY’S SHARE

14


--------------------------------------------------------------------------------


THEREOF EXCEEDS THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED, THE
PARTICIPATING COMPANY WILL, WITHIN FIFTEEN (15) DAYS OF RECEIPT OF THE REINSURED
PARTICIPATING COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF ANY YEAR,
INCREASE THE AMOUNT OF THE LETTER OF CREDIT, OR TRUST ACCOUNT TO THE REQUIRED
AMOUNT OF THE PARTICIPATING COMPANY’S SHARE OF OBLIGATIONS SET FORTH IN THE
REINSURED PARTICIPATING COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF
ANY YEAR.  IF THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED EXCEEDS AN
AMOUNT EQUAL TO 102% OF THE PARTICIPATING COMPANY’S SHARE THEREOF, THE REINSURED
PARTICIPATING COMPANY WILL RELEASE THE EXCESS AMOUNT OVER 102% TO THE
PARTICIPATING COMPANY UPON THE PARTICIPATING COMPANY’S WRITTEN REQUEST.


F.             THE PARTICIPATING COMPANY WILL TAKE ANY OTHER REASONABLE STEPS
THAT MAY BE REQUIRED FOR THE REINSURED PARTICIPATING COMPANY TO TAKE FULL CREDIT
ON ITS STATUTORY FINANCIAL STATEMENTS FOR THE REINSURANCE PROVIDED BY THIS
AGREEMENT.


ARTICLE XV               AMENDMENTS

This Pooling Agreement may be amended only if in writing and signed by each
Participating Company.


ARTICLE XVI              ADJUSTMENTS TO PARTICIPATION

TICNY may, in its sole discretion, change the Pooling Percentages set forth on
Schedule 1 effective as of the date that is six (6) months following the
Effective Date and, from time to time, as of any six (6) month anniversary of
the Effective Date thereafter, upon not less thirty (30) days prior written
notice to the other Participating Company, unless such notice is waived by the
other Participating Company, so long as the Pooling Percentage of CPIC shall at
all times during the term of this Pooling Agreement be a minimum of 25% and a
maximum of 45%, and provided, however, that the Pool Manager and the other
Participating Company may agree to change the pool participations as of any
calendar quarter, and, in such case, upon mutual agreement, the pooling
percentage of CPIC may be as low as 15%; and provided further, however, that the
total gross written premium of CPIC assumed under this Pooling Agreement shall
not exceed $150 million for the twelve (12) month period ending March 31,

15


--------------------------------------------------------------------------------


2007, subject to a growth factor of 25% per twelve (12) month period ending
March 31, thereafter, unless otherwise agreed by the parties. Each such change
shall apply to Policies issued or renewed after the effective date of such
change.  Schedule 1 shall be revised to reflect all such changes and the
effective date of each such change. If the maximum gross written premium after
pooling is attained in any twelve (12) month period ending March 31 as set forth
herein, unless as otherwise agreed as set forth above, then the Pooling
Percentage, which shall apply to all premiums and losses on a pro-rated basis
for such period, of CPIC shall be decreased for that twelve (12) month period,
even if such Pooling Percentage is below 25%.


ARTICLE XVII            INVESTMENTS

The investments of the Participating Companies and any income, gains or losses
derived therefrom and expenses related thereto, are not part of, nor are they
subject to the terms of, this Pooling Agreement.


ARTICLE XVIII           INSOLVENCY


A.        IN THE EVENT OF THE INSOLVENCY OR THE APPOINTMENT OF A LIQUIDATOR,
RECEIVER OR OTHER STATUTORY SUCCESSOR OF A PARTICIPATING COMPANY, ANY AMOUNT DUE
SUCH PARTICIPATING COMPANY AS A CEDING PARTY SHALL BE PAYABLE BY THE ACCEPTING
PARTY ON THE BASIS OF THE LIABILITY OF THE CEDING PARTY UNDER THE POLICIES
REINSURED WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE CEDING PARTY.
 PAYMENTS BY THE ACCEPTING PARTY SHALL BE MADE DIRECTLY TO THE CEDING PARTY OR
TO THE LIQUIDATOR, RECEIVER OR STATUTORY SUCCESSOR, EXCEPT (A) WHERE ANY POLICY
SPECIFICALLY PROVIDES ANOTHER PAYEE OF SUCH REINSURANCE IN THE EVENT OF THE
INSOLVENCY OF THE CEDING PARTY, OR (B) WHERE THE ACCEPTING PARTY, WITH THE
CONSENT OF THE DIRECT INSURED OR INSUREDS, HAS ASSUMED SUCH POLICY OBLIGATIONS
OF THE CEDING PARTY AS DIRECT OBLIGATIONS OF THE ACCEPTING PARTY TO PAYEES UNDER
SUCH POLICIES AND IN SUBSTITUTION FOR THE OBLIGATIONS OF THE CEDING PARTY TO
SUCH PAYEES.


B.        THE LIQUIDATOR OR RECEIVER OR STATUTORY SUCCESSOR OF THE CEDING PARTY
SHALL GIVE WRITTEN NOTICE TO THE ACCEPTING PARTY OF THE PENDENCY OF ANY CLAIM
AGAINST THE INSOLVENT CEDING PARTY ON THE

16


--------------------------------------------------------------------------------



POLICIES REINSURED WITHIN A REASONABLE TIME AFTER SUCH CLAIM IS FILED IN THE
INSOLVENCY PROCEEDING.  DURING THE PENDENCY OF SUCH CLAIM, THE ACCEPTING PARTY
MAY INVESTIGATE THE CLAIM AND INTERPOSE IN THE PROCEEDING WHERE THE CLAIM IS TO
BE ADJUDICATED, AT ITS OWN EXPENSE, ANY DEFENSE OR DEFENSES WHICH IT MAY DEEM
AVAILABLE TO THE CEDING PARTY OR ITS LIQUIDATOR OR RECEIVER OR STATUTORY
SUCCESSOR.  THE EXPENSES THUS INCURRED BY THE ACCEPTING PARTY SHALL BE
CHARGEABLE, SUBJECT TO COURT APPROVAL, AGAINST THE INSOLVENT CEDING PARTY SOLELY
AS A RESULT OF THE DEFENSE UNDERTAKEN BY THE ACCEPTING PARTY.


ARTICLE XIX              ARBITRATION


A.        AS A CONDITION PRECEDENT TO ANY RIGHT OF ACTION HEREUNDER, IN THE
EVENT OF ANY DISPUTE OR DIFFERENCE OF OPINION HEREAFTER ARISING WITH RESPECT TO
THIS POOLING AGREEMENT (EXCEPT AS SET FORTH IN ARTICLE XIII - TERM), IT IS
HEREBY MUTUALLY AGREED THAT SUCH DISPUTE OR DIFFERENCE OF OPINION SHALL BE
SUBMITTED TO ARBITRATION.  ONE ARBITER SHALL BE CHOSEN BY EACH PARTICIPATING
COMPANY THAT IS A PARTY TO SUCH DISPUTE AND AN UMPIRE SHALL BE CHOSEN BY THE
ARBITERS BEFORE THEY ENTER UPON ARBITRATION, ALL OF WHOM SHALL BE ACTIVE OR
RETIRED DISINTERESTED EXECUTIVE OFFICERS OF INSURANCE OR REINSURANCE COMPANIES
OR UNDERWRITERS AT LLOYD’S OF LONDON.  IN THE EVENT THAT A PARTICIPATING COMPANY
SHOULD FAIL TO CHOOSE AN ARBITER WITHIN THIRTY (30) DAYS FOLLOWING A WRITTEN
REQUEST BY ANOTHER PARTICIPATING COMPANY TO DO SO, THE REQUESTING PARTICIPATING
COMPANY’S ARBITER SHALL CHOOSE A SECOND ARBITER BEFORE ENTERING UPON
ARBITRATION.  IF THE TWO ARBITRATORS ARE UNABLE TO AGREE UPON THE THIRD
ARBITRATOR WITHIN THIRTY (30) DAYS OF THEIR APPOINTMENT, THE THIRD ARBITRATOR
SHALL BE SELECTED FROM A LIST OF SIX INDIVIDUALS (THREE NAMED BY EACH
ARBITRATOR) BY A JUDGE OF THE UNITED STATES DISTRICT COURT HAVING JURISDICTION
OVER THE GEOGRAPHICAL AREA IN WHICH THE ARBITRATION IS TO TAKE PLACE, OR IF THAT
COURT DECLINES TO ACT, THE STATE COURT HAVING GENERAL JURISDICTION IN SUCH AREA.


B.        PARTICIPATING COMPANIES PARTY TO THE DISPUTE SHALL PRESENT THEIR CASE
TO THE ARBITERS WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF APPOINTMENT OF THE
UMPIRE.  THE ARBITERS SHALL CONSIDER THIS POOLING AGREEMENT AS AN HONORABLE
ENGAGEMENT RATHER THAN MERELY AS A LEGAL OBLIGATION AND THEY ARE RELIEVED OF ALL
JUDICIAL FORMALITIES AND MAY ABSTAIN FROM FOLLOWING THE STRICT RULES OF LAW. 
THE DECISION OF

17


--------------------------------------------------------------------------------



THE ARBITERS SHALL BE FINAL AND BINDING ON ALL PARTICIPATING COMPANIES; BUT
FAILING TO AGREE, THEY SHALL CALL IN THE UMPIRE AND THE DECISION OF THE MAJORITY
SHALL BE FINAL AND BINDING UPON ALL PARTIES.  JUDGMENT UPON THE FINAL DECISION
OF THE ARBITERS MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.


C.        EACH PARTICIPATING COMPANY THAT IS A PARTY TO THE DISPUTE SHALL BEAR
THE EXPENSE OF ITS OWN ARBITER, AND SHALL JOINTLY AND EQUALLY BEAR WITH THE
OTHER THE EXPENSE OF THE UMPIRE AND OF THE ARBITRATION.  IN THE EVENT THAT THE
TWO ARBITERS ARE CHOSEN BY THE REQUESTING PARTICIPATING COMPANY, AS ABOVE
PROVIDED, THE EXPENSE OF THE ARBITERS, THE UMPIRE AND THE ARBITRATION SHALL BE
EQUALLY DIVIDED BETWEEN THE PARTICIPATING COMPANIES THAT ARE PARTIES TO THE
ARBITRATION.


ARTICLE XX               MISCELLANEOUS PROVISIONS


A.        HEADINGS USED HEREIN ARE NOT A PART OF THIS POOLING AGREEMENT AND
SHALL NOT AFFECT THE TERMS HEREOF.


B.        ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER THIS
POOLING AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN
OR MADE AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED MAIL IN THE UNITED
STATES RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY REPUTABLE
OVERNIGHT AIR COURIER, TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY FACSIMILE
TRANSMISSION, WITH A COPY MAILED ON THE SAME DAY IN THE MANNER PROVIDED IN (A)
OR (B) ABOVE, WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY TELEPHONE; OR (D) IF
OTHERWISE ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED.


C.        THIS POOLING AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS AND
LEGAL REPRESENTATIVES.  NEITHER THIS POOLING AGREEMENT, NOR ANY RIGHT OR
OBLIGATION HEREUNDER, MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.


D.        THIS POOLING AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN ANY
NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.

18


--------------------------------------------------------------------------------



E.         THIS POOLING AGREEMENT WILL BE CONSTRUED, PERFORMED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO THE EXTENT SUCH PRINCIPLES OR
RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


F.         THIS POOLING AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, STATEMENTS, REPRESENTATIONS AND
WARRANTIES, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES AND THERE ARE NO GENERAL OR SPECIFIC WARRANTIES, REPRESENTATIONS OR
OTHER AGREEMENTS BY OR AMONG THE PARTIES IN CONNECTION WITH THE ENTERING INTO OF
THIS POOLING AGREEMENT OR THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET
FORTH OR CONTEMPLATED HEREIN. IF ANY PROVISION OF THIS POOLING AGREEMENT IS HELD
TO BE VOID OR UNENFORCEABLE, IN WHOLE OR IN PART, (I) SUCH HOLDING SHALL NOT
AFFECT THE VALIDITY AND ENFORCEABILITY OF THE REMAINDER OF THIS POOLING
AGREEMENT, INCLUDING ANY OTHER PROVISION, PARAGRAPH OR SUBPARAGRAPH, AND
(II) THE PARTIES AGREE TO ATTEMPT IN GOOD FAITH TO REFORM SUCH VOID OR
UNENFORCEABLE PROVISION TO THE EXTENT NECESSARY TO RENDER SUCH PROVISION
ENFORCEABLE AND TO CARRY OUT ITS ORIGINAL INTENT.


G.        NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY ANY PARTY TO OR OF ANY
BREACH OR DEFAULT BY ANY OTHER PARTY IN THE PERFORMANCE BY SUCH OTHER PARTY OF
ITS OBLIGATIONS HEREUNDER SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER
TO OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF OBLIGATIONS HEREUNDER
BY SUCH OTHER PARTY HEREUNDER.  FAILURE ON THE PART OF ANY PARTY TO COMPLAIN OF
ANY ACT OR FAILURE TO ACT OF ANY OTHER PARTY OR TO DECLARE ANY OTHER PARTY IN
DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL NOT CONSTITUTE A
WAIVER BY SUCH FIRST PARTY OF ANY OF ITS RIGHTS HEREUNDER.  THE RIGHTS AND
REMEDIES PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT ANY PARTY MAY OTHERWISE HAVE AT LAW OR EQUITY.


H.        EXCEPT AS EXPRESSLY PROVIDED FOR IN THE INSOLVENCY PROVISIONS ABOVE,
NOTHING IN THIS POOLING AGREEMENT WILL CONFER ANY RIGHTS UPON ANY PERSON THAT IS
NOT A PARTY OR A SUCCESSOR OR PERMITTED ASSIGNEE OF A PARTY TO THIS POOLING
AGREEMENT.

19


--------------------------------------------------------------------------------



I.          WHEREVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN
THIS POOLING AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


J.         THIS ARTICLE XX SHALL SURVIVE THE TERMINATION OF THIS POOLING
AGREEMENT.


IN WITNESS WHEREOF, THE PARTICIPATING COMPANIES HAVE CAUSED THIS POOLING
AGREEMENT TO BE EXECUTED BY THEIR DULY AUTHORIZED REPRESENTATIVES, SUBJECT TO
THE SATISFACTION OF NEW YORK INSURANCE LAW § 1505, INCLUDING ANY CONDITIONS SUCH
REGULATORS MAY IMPOSE ON THE TERMS OF THIS AGREEMENT SUBSEQUENT TO THE DATE
HEREOF.

TOWER INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

By

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

Title:

Senior Vice President & Chief Financial Officer

 

Date:

January 11, 2007

 

 

 

 

 

CASTLEPOINT INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Joel S. Weiner

 

 

Name:

Joel S. Weiner

 

Title:

Senior Vice President & Chief Financial Officer

 

Date:

January 11, 2007

 

 

20


--------------------------------------------------------------------------------